 In the Matter of NOBLITr-SPARKSINDUSTRIES,INC.andINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA, C. I. O.Case No. 11-R-855.-Decided October 30, 1945Messrs. J. C. NoblittandYandell C. Kline,of Columbus,Ind., andMr. Carl Wilde,of Indianapolis, Ind., for the Company.Mr. Frank L. Bartee,of Indianapolis, Ind., for the C. I. O.Mr. Earl Wolfinger,of Nortth Vernon, Ind., for the Independent.Mr. Stanley B. Korengold,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofNoblitt-Sparks Industries, Inc., North Vernon, Indiana, herein called,the National Labor Relations Board provided for anappropriate hearing upon due notice before William O. Murdock,Trial Examiner.The hearing was held atColumbus, Indiana, onAugust 29, 1945.The Company, the C. I. 0., and North VernonIndustrialWorkers Union, herein called the Independent, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues.The TrialExaminer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, theBoard makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNoblitt-Sparks Industries,Inc., is an Indiana corporation with itsprincipal offices at Columbus, Indiana.The Company operates sev-64N.L.R B, No 98594 NOBLITT-SPARKS INDUSTRIES,INC.595eral plants throughout the State of Indiana; the present proceeding,however, involves only the plant at North Vernon, Indiana, where,the Company is engaged in preparing for the manufacture of laundrytubs and ironing tables.The plant had been previously engaged in,the manufacture of war materials.During the year 1944, the Com-pany purchasedsteelvalued in excess of $50,000, 50 percent of whichcame from points outside the State of Indiana.During the sameperiod the Company's finished goods amounted to over $100,000 invalue, 50 percent of which was shipped to points outside the' Stateof Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, affiliated withthe Congress of In-dustrial Organizations, is a labor organization admitting to member-ship employees of the Company.North Vernon Industrial Workers Union, unaffiliated, is a labororganization admitting to membership employees of the Company.III.THE QUESTION' CONCERNINGREPRESENTATIONThe Company has refused to recognize either the C. I. O. or theIndependent as the exclusive bargaining representative of its em-ployees until and unless it has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce hasarisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with a stipulation of the parties, thatall production and maintenance employees of the Company's NorthVernon, Indiana plant, excluding, however, office clerical employees,engineers, foremen, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes.1The Field Examiner reported that the C.I0 submitted 44 authorization cards, that38 of these cards bore the names of persons appearing on the Company's pay roll of July21, 1945;that of these 38, cards, 37 were dated June 1945 and 1 was undated,and thatthere are 67 employees in the alleged appropriate unitAt the hearing the Independent,in proof of its interest,submitted 14 authorizationcards, 11 of whic hbore the names of persons appearing on the above-statod pay roll. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe C. I. O. requests that the Board depart from its normal practiceand use the Company's pay roll of August 11, 1945 to determine eligi-bility to vote in the election.No evidence was adduced at thehearingto warrant a departure from our customary eligibility rule.Accord-ingly, we shall direct that the question concerning representationwhich hasarisenbe resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Noblitt-Sparks In-dustries, Inc., North Vernon, Indiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11 of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, C. I. 0., or by North Vernon Industrial Workersof America, C. I. 0., or by North Vernon Industrial Workers Union,unaffiliated, for the purposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.